[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR ARTICULATION (#109)
The plaintiff questions the status of the Viera mortgage secured by 91 Lantern Ridge Road, New Canaan, Connecticut.
Order one of the decision should read as follows:
"1. The plaintiff shall retain the real estate known as 91 Lantern Ridge Road, New Canaan, Connecticut as her sole property, as is as to the state of title."
The court did not intend to alter the parties' obligation on the Viera mortgage.
The plaintiff questions order five regarding credit cards. The "joint debts" are those debts for which both parties are liable regardless of how any such debt was initially incurred. No time limit was imposed. The parties must bear equal responsibility for allowing any joint credit cards to remain open and active.
HARRIGAN, J.